Title: General Orders, 29 August 1779
From: Washington, George
To: 


        
          
            Head-Quarters Moore’s-House [West Point]Sunday Augt 29th 1779.
            Parole Wilmington—  C. Signs Rynbeck. Trenton—
          
          The Commander in Chief has the pleasure to announce the following resolutions which the Honorable the Congress have been pleased to pass for the benefit of the Army.
          
          The disposition manifested in these resolves is a fresh proof to the Army that their Country entertain a high sense of their Merits and Services and are inclined to confer an honorable and adequate compensation: The General flatters himself the several States will second the generous views of Congress and take every proper measure to gratify the reasonable expectations of such officers & soldiers as are determined to share the glory of serving their Country and themselves thro’ the War and finishing the task they have so nobly begun: The flourishing aspect of affairs in Europe and in the West Indies as well as in these States gives us every reason to believe that the happy period will speedily arrive.
        
        
          In Congress 16th of August 1779.
          Resolved—That the clothier General estimate the several articles of soldiers clothing at the prices they were respectively worth at the end of the year 1778—and forthwith transmit such estimates to the Pay-Masters of the several regiments, who shall be furnished out of the Military Chest with monies to pay the soldiers for all deficiencies of clothing at the estimated prices of every article as fixed by the Clothier General, who shall henceforward transmit like estimates before the close of every year during the War, so that the soldiers be paid by the regimental Pay-Master according to such estimates annually and previous to their discharge, when the same happens before the end of the year, for all artilces of clothing allowed them by the resolution of Congress of the 6th of September 1777, which they have not received and which are or shall be due to them after the year last mentioned.
        
        
          In Congress August 17th 1779.
          Whereas the Army of the United-States of America have by their Patriotism, Valor and Perseverence in the defence of the Rights and Liberties of their Country become intitled to the Gratitude as well as the Approbation of their Fellow-Citizens.
          Resolved—That it be and it is hereby recommended to the several States that have not already adopted measures for that purpose, to make such further provision for the officers and for the soldiers inlisted for the War to them respectively belonging who shall continue in service ’till the establishment of Peace as shall be an adequate compensation for the many dangers, losses and hardships they have suffered and been exposed to in the course of the present contest, either by granting to their officers half pay for life and proper rewards to their soldiers—or in such other manner as may appear most expedient to the legislatures of the several States.
          Resolved—That it be and hereby is recommended to the several States to make such provision for the Widows of such of their officers and such of their soldiers inlisted for the War as have died or may die

in the service, as shall secure to them the Sweets of that Liberty for the attainment of which their Husbands had nobly laid down their Lives.
        
        
          
          August 18th 1779.
          
          Resolved—That until the further order of Congress the officers of the Army be intitled to receive monthly for their subsistence money the sums following (viz.)
          
            
              Each Colonel and Brigade Chaplain
              500 dollrs
            
            
              Each Lieutenant Colonel
              400.
            
            
              Each Major & Regimental Surgeon
              300.
            
            
              Every Captain
              200.
            
            
              Every Lieutt Ensign & Surgeons Mate
              100.
            
          
          Resolved, That until the further order of Congress the sum of ten dollars be paid to every non commissioned officer and soldier monthly for their subsistence in lieu of those articles of food originally intended for them and not furnished.
          The General Court-Martial of which Colonel Russell is President is dissolved and another ordered to sit tomorrow morning ten ôclock at the usual place whereof Colonel Marshall is appointed President.
        
      